Gummey, J.,
In the adjudication filed March 14, 1918, upon the second account of Harriet B. Price, trustee of the estate of Isaac C. Price, deceased, it was held that until the termination of the trust there was an intestacy as to the share of income which I. Price Cadwallader had received during his lifetime; subsequently, it being a question whether the testator’s widow, Harriet B. Price (who was also the trustee), was entitled to share therein as one of the testator’s next of kin (see Garrett’s Estate, 249 Pa. 249), she declined to share in the distribution, and awarded the share of income under discussion to the other parties in interest.
We are of the opinion that, as Mrs. Price made this distribution herself, during her lifetime, the doctrine of estoppel should be applied to her executor as to income thus far distributed, leaving the question open as to undistributed income (see, generally, Smith’s Estate, 25 Dist. R. 683).
The petition for a review is dismissed.
Hendeeson, J., did not sit.